DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant has failed to seasonably challenge the Examiner's assertions of well-known subject matter in the previous Office action(s) pursuant to the requirements set 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al (US PG Pub No. 2014/0147020), in view of Hao et al (US PG Pub No. 2015/0134724).
Regarding claim 1, Baldwin et al teaches a mobile information terminal in a system constituted by:  
a content distribution apparatus [195] configured to provide a content distribution service, a display apparatus configured to receive and display contents sent from the content distribution apparatus via an external network, aggregated service information sent from the content distribution apparatus and the mobile information terminal (Abstract; Figures 2-4, 6-7; Para. 0016, 0042-44) comprising:

a transmitter [602] configured to send login information for logging into the content distribution service, based on the user operation inputted to the touch panel or the physical button (Figures 4, 6; Para. 0044-45, 0057);
a receiver configured to receive the aggregated service information (Figures 3-5; Para. 0035-36, 0039, 0044-45); and
a display [610] configured to display the aggregated service information received by the receiver (Figures 3-4, 6; Para. 0035, 0044, 0059, 0066 and 0079),
wherein the receiver receives the aggregated service information (Figures 2-4, 6; Abstract; Para. 0034-37, 0041-42, 0044, 0068), and the aggregated service information includes split payment information indicating that a viewing fee of a content of the content distribution service can be split between users logged in on a group basis for a case that the users view a same content on a same display of the display apparatus (Figures 3, 6-7; Para. 0021, 0034-35, 0037, 0068). 
The reference is unclear with respect to two or more mobile information terminals connected to the display apparatus via a home network, configured to receive and display information via the display apparatus, and capable of performing settings regarding the contents to be displayed on the display apparatus; information sent from/to the display apparatus and information via the display apparatus and users of the two or more mobile information terminals.
In similar field of endeavor, Chan et al teaches two or more mobile information terminals connected to the display apparatus via a home network, configured to receive and display information via the display apparatus, and capable of performing settings regarding the contents to be displayed on the display apparatus; information sent from/to the display apparatus and information via the display apparatus and users of the two or more mobile information terminals (Figures 1 and 5; Abstract, Para. 0016, 0074, 0081). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of allowing users to view and/or select best content for a group of people.  
The combination is unclear with respect to based on the split payment information, the display of the mobile information terminal displays a split payment amount and a screen for selecting whether or not split payment is available.
In similar field of endeavor, Hao et al teaches based on the split payment information, the display of the mobile information terminal displays a split payment amount and a screen for selecting whether or not split payment is available (Figures 6A-C; Para. 0061-65). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the common knowledge purpose of easily and securely collecting payments from plurality of users for services rendered. 
Regarding claim 2, Baldwin, Chan and Hao, the combination is unclear with respect to wherein the receiver receives connection request information sent from the display apparatus, and when the receiver receives the connection request information, the display displays a network connection confirmation selection screen for selecting whether or not to connect to the display apparatus. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It 
Regarding claim 3, Baldwin et al teaches a mobile information terminal in a system constituted by: the content distribution apparatus [195] configured to provide a content distribution service, a display apparatus configured to receive and display contents sent from the content distribution apparatus via an external network, aggregated service information sent from the content distribution apparatus (Abstract; Figures 2-4, 6-7; Para. 0016, 0042-44), the mobile information terminal comprising:
a touch panel or a physical button [604] configured to input a user operation (Figures 4, 6; Para. 0034, 0058-59);
a transmitter [602] configured to send login information for logging into the content distribution service, based on the user operation inputted to the touch panel or the physical button (Figures 4, 6; Para. 0044-45, 0057);
a receiver configured to receive the aggregated service information (Figures 3-5; Para. 0035-36, 0039, 0044-45); and
a display [610] configured to display the aggregated service information received by the receiver (Figures 3-4, 6; Para. 0035, 0044, 0059, 0066 and 0079),

The reference is unclear with respect to two or more mobile information terminals connected to the display apparatus via a home network, configured to receive and display information via the display apparatus, and capable of performing settings regarding the contents to be displayed on the display apparatus; information sent from/to the display apparatus and information via the display apparatus and users of the two or more mobile information terminals.
In similar field of endeavor, Chan et al teaches two or more mobile information terminals connected to the display apparatus via a home network, configured to receive and display information via the display apparatus, and capable of performing settings regarding the contents to be displayed on the display apparatus; information sent from/to the display apparatus and information via the display apparatus and users of the two or more mobile information terminals (Figures 1 and 5; Abstract, Para. 0016, 0074, 0081). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of allowing users to view and/or select best content for a group of people.  
The combination is unclear with respect to content share information indicating shareability of the content between two or more mobile information terminals; and based on the content share information, the display of the information terminal displays mobile information terminals logged in to the content distribution apparatus on the group basis.
In similar field of endeavor, Hao et al teaches content share information  
indicating shareability of the content between two or more mobile information terminals; and based on the content share information, the display of the information terminal displays a screen for selecting content shareability between the mobile information terminals logged in to the content distribution apparatus on the group basis (Figures 6A-C; Para. 0061-65). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the common knowledge purpose of easily and securely collecting payments from plurality of users for services rendered.
Claim 4 is rejected for same reasons set forth in the rejection of claim 2. 
Regarding claim 5, Baldwin, Chan and Hao, the combination teaches, based on the screen for selecting whether or not split payment is available, selection information entered by the user of the mobile information terminal from the touch panel or the physical button is sent from the transmitter to the display apparatus and is reflected in billing information of the aggregated service information (Baldwin: Figures 4, 6-7; Para. 0021, 0034, 0058-59, Chan: Abstract, Para. 0016, 0074, 0081 and Hao: Figures 6A-C; Para. 0061-65).  
Regarding claim 6, Baldwin, Chan and Hao, the combination teaches, based on the screen for selecting content shareability displayed on the display, selection information entered by the user of the mobile information terminal from the touch panel or the physical button is sent from the transmitter to the display apparatus and is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423